MEMORANDUM2
Arnold A. Liss appeals pro se the district court’s Fed.R.Civ.P. 12(b)(6) dismissal of his “complaint in trespass”. alleging a conspiracy by California state tax officials and others. We agree with the district *586court that the Tax Injunction Act, 28 U.S.C. § 1341, deprived it of jurisdiction because California offers a “plain, speedy and efficient remedy” in its courts for tax appeals, and the gravamen of Liss’s complaint impermissibly seeks federal court intrusion into California’s taxation and collection process. Jerron West, Inc. v. State of California State Board of Equalization, 129 F.3d 1334, 1338 (9th Cir.), cert. denied, 525 U.S. 819, 119 S.Ct. 58, 142 L.Ed.2d 46 (1998).
Liss’s request for a default judgment is denied, and the district court is AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.